EXHIBIT RADVISION LTD. Press Release Corporate Contact: Media Relations: Investor Relations: Adi Sfadia Paul Macchia June Filingeri Chief Financial Officer Dukas Public Relations Comm-Partners LLC Tel: +1 201-689-6340 Tel:(212) 704-7385 Tel: +1 203-972-0186 cfo@radvision.com Paul@dukaspr.com junefil@optonline.net RADVISION LAUNCHES ITS NEW CLIENT FRAMEWORK FOR DESKTOP, EMBEDDED AND MOBILE DEVICES Revolutionary BEE product portfolio enables developers to launch video communications endpoints in a short time to market TEL AVIV, June 8, 2010 – RADVISION® Ltd. (Nasdaq: RVSN), a leading technology and end-to-end solution provider for unified visual communications including video network infrastructure, developer tools and high definition (HD) room, desktop and mobile video conferencing systems, announced today the availability of its BEE client framework solutions which provide developers with a complete, cost-effective method of building customized video conferencing endpoints. RADVISION’s new product portfolio allows consumer electronics manufacturers, UC vendors, system integrators and service providers to easily incorporate revenue-generating video communications capabilities into embedded and mobile devices as well as desktop applications, turning them into full-fledged visual communications tools.Serving as an enabling tool linking hardware and software applications, the BEE framework offers both SIP and H.323 signaling protocols and a pre-integrated application layer including API and codecs, significantly lowering development costs and time-to-market.It also implements advanced video-compression algorithms such as H.264-SVC (Scalable Video Coding) which reduces bandwidth consumption.Optimized for TI’s DM6467, Intel architecture and leading mobile platforms, the BEE framework ensures a low footprint and CPU usage, while delivering superior high quality video capabilities. “Our
